DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 11/09/2020, claims 1-12 were canceled and new claims 13-27. Therefore, claims 13-27 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a periphery monitoring camera unit that acquires - corresponding to element 1 in Fig. 1”, “a sensor unit that detects – corresponding to element 2 in Fig. 1”, “a warning output unit that displays – corresponding to element 6 in Fig. 1”, and “a driver sight line detecting camera unit that detects – corresponding to element 4 in Fig. 1” in claims 13-16, 20-24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the phrase "a fifth step…and a sixth step" renders the claims indefinite because the claim is missing a third and fourth step. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	Claims 13-14, 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Toshiaki (Toshiaki; JP 2014/178971; provided in the IDS).
	For claim 13, Lee discloses a vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera unit that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor unit that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0052, 0070-0071]; 
	a warning output unit that displays visual information in the own vehicle and causes auditory information, and contact information formed of a vibration, to be generated [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; and 
	a central processor that causes the warning output unit to operate based on outputs of the periphery monitoring camera unit, the sensor unit, and the vehicle condition detector [E.g. 0055: 
	wherein the central processor has an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera unit and the sensor unit [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound] and causes a warning of the warning output unit to be generated when a collision is possible with the approaching vehicle with respect to which a lane change can be carried out.
	Lee fails to expressly disclose a relative speed detector that detects relative speeds of an approaching moving object detected by the approaching moving object detector and the own vehicle and that the warning output causes a warning of the warning output unit to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed, based on outputs of the approaching moving object detector, the relative speed detector, and the vehicle condition detector.
	However, as shown by Toshiaki, it was well known in the art of vehicles warning to include a relative speed detector that detects relative speeds of an approaching moving object detected by an approaching moving object detector and own vehicle and that a warning output E.g. 0040, 0061, 0056].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee with the teaching of Toshiaki in order to provide the driver with a warning that a collision is possible because a rear vehicle is driving faster than normal and thereby the driver can perform an action that increases the driver and passengers safety.
	For claim 14, Toshiaki further teaches wherein the warning output determiner, which controls a warning output of the warning output unit, causes a warning to be generated by the warning output unit based on a result of comparing a relative speed detected by the relative speed detector and the reference relative speed, and on a position of an approaching moving object detected by the approaching moving object detector [E.g. 0040, 0061, 0056, 0017]. 
	For claim 17, Toshiaki further teaches wherein the warning output determiner restricts a warning output of the warning output unit when the relative speed does not exceed the reference relative speed [E.g. 0061, 0042-0047].
	For claim 18, is interpreted and rejected as discussed with respect to claim 17. 
	For claim 19, is interpreted and rejected as discussed with respect to claim 17. 
	For claim 25, is interpreted and rejected as discussed with respect to claim 1.

11.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toshiaki and further in view of Hidefumi (JP 2018/061260; provided in the IDS)
For claim 15, Lee in view of Toshiaki fails to expressly disclose a driver sight line detecting camera unit that detects a sight line of a driver of the own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera unit, wherein the warning output determiner changes a warning of the warning output unit based on the condition of the driver's recognition of the rear side road state.
	However, as shown by Toshiaki, it was well known in the art of vehicles warning to include a driver sight line detecting camera unit that detects a sight line of a driver of own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera unit, wherein a warning output determiner changes a warning of the warning output unit based on the condition of the driver's recognition of the rear side road state [E.g. 0050, 0055].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki with the teaching of Hidefumi in order to provide the driver with a warning output that vary according to the driver attention and thereby reduce disturbing the driver unnecessarily with warnings.
	For claim 16, is interpreted and rejected as discussed with respect to claim 15. 

12.	Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Toru et al. (Toru; JP 2017/091094; provided in the IDS).
For claim 20, Lee discloses vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera unit that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor unit that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes a sensor part for detecting a nearby vehicle/automobile and a device for displaying a warning notice, 0047: The blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera, 0050]; 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed 
	a warning output unit that displays visual information in the own vehicle and causes auditory information, and contact information formed of a vibration, to be generated [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; and 
	a central processor that causes the warning output unit to operate based on outputs of the periphery monitoring camera unit, the sensor unit, and the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0051: The controller 120, including the vehicle recognition function and warning logic, 
	wherein the central processor has an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera unit and the sensor unit [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], and a warning output determiner that, when an approaching moving object is detected by the approaching moving object detector and a matter that the own vehicle is attempting to change lane is detected by the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver E.g. 0055].
	Lee fails to expressly disclose a collision time detector that detects a time remaining until a collision between an approaching moving object detected by the approaching moving object detector and the own vehicle and that the warning output causes a warning of the warning output unit to be generated based on a result of comparing a time detected by the collision time detector and a reference time with respect to which a lane change can be carried out, based on outputs of the approaching moving object detector, the collision time detector, and the vehicle condition detector.
	However, as shown by Toru, it was well known in the art of vehicles warning to include a collision time detector that detects a time remaining until a collision between an approaching moving object detected by approaching moving object detector and own vehicle and that a warning output causes a warning of the warning output unit to be generated based on a result of comparing a time detected by the collision time detector and a reference time with respect to which a lane change can be carried out, based on outputs of the approaching moving object detector, the collision time detector, and vehicle condition detector [E.g. 0041-0051, 0022, 0026, Figs. 3 and 5].

	For claim 26, is interpreted and rejected as discussed with respect to claim 20.

13.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toru and further in view of Hidefumi.
	For claim 21, Lee in view of Toru fails to expressly disclose a driver sight line detecting camera unit that detects a sight line of a driver of the own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera unit, wherein the warning output determiner changes a warning of the warning output unit based on the condition of the driver's recognition of the rear side road state.
	However, as shown by Toshiaki, it was well known in the art of vehicles warning to include a driver sight line detecting camera unit that detects a sight line of a driver of own vehicle; and a vehicle periphery condition recognition state inferrer that infers that the driver of the own vehicle is recognizing a road state on the rear side in a neighboring traveling lane based on an output of the driver sight line detecting camera unit, wherein a warning output determiner changes a warning of the warning output unit based on the condition of the driver's recognition of the rear side road state [E.g. 0050, 0055].

	For claim 22, Toru further teaches wherein the warning output determiner restricts a warning output of the warning output-unit when a time obtained by the collision time detector is within the reference time with respect to which a lane change can be carried out [E.g. 0041-0051, 0022].

14.	Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Matsuno et al. (Matsuno; US 2015/0360684).
	For claim 23, Lee discloses a vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot], comprising: 
	a periphery monitoring camera unit that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor unit that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0052, 0070-0071]; 
	a warning output unit that displays visual information in the own vehicle and causes auditory information, and contact information formed of a vibration, to be generated [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to 
	a central processor that causes the warning output unit to operate based on outputs of the periphery monitoring camera unit, the sensor unit, and the vehicle condition detector [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound, 0051: The controller 120, including the vehicle recognition function and warning logic, determines the presence of a vehicle through relevant images and vehicle information, determines the surrounding situation, and decides whether to warn the user or not and what kind of warning to provide, 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.],
	wherein the central processor has an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera unit and the sensor unit [E.g. 0055: E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound], causes a warning of the warning output unit to be generated based on an output of the approaching based on outputs of the approaching moving object detector, and the vehicle condition detector [E.g. 0055].
	Lee fails to expressly disclose an approaching moving object travel direction detector that detects that a direction of travel of the approaching moving object is a direction differing from a direction of travel of the own vehicle based on an output of the approaching moving object detector and that the warning output causes a warning of the warning output unit to be generated based on an output of the approaching moving object travel direction detector, based on outputs 
	However, as shown by Matsuno, it was well known in the art of vehicles warning to include an approaching moving object travel direction detector that detects that a direction of travel of the approaching moving object is a direction differing from a direction of travel of the own vehicle based on an output of the approaching moving object detector and that a warning output causes a warning of the warning output unit to be generated based on an output of the approaching moving object travel direction detector, based on outputs of approaching moving object detector, approaching moving object travel direction detector, and vehicle condition detector [E.g. 0055-0058, Fig. 3].
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee with the teaching of Toru in order to provide the driver with a warning that a collision is possible because of a direction of an approaching vehicle and thereby the driver can perform an action that increases the driver and passengers safety.
	For claim 27, is interpreted and rejected as discussed with respect to claim 23.

15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee; US 2017/0309181) in view of Toshiaki and further in view of Matsuoka (US Pat. No. 6,133,825).
	For claim 24, Lee discloses a vehicle-use rear side warning device [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected 
	a periphery monitoring camera unit that acquires an image of a rear side of an own vehicle [E.g. 0046: The left side camera, the right side camera, and the rear side camera, as examples or components of the blind spot monitoring system, are shown in FIG. 1. It is shown that many parts of the blind spot can be eliminated by these cameras]; 
	a sensor unit that detects an approaching moving object existing on the rear side of the own vehicle [E.g. 0044: A blind spot detection (BSD) system is a system that provides information to the driver about any other vehicle approaching the subject vehicle or located in a blind spot. That is, the blind spot detection system is a safety system to prevent accidents when the risk of an accident is detected due to a vehicle changing or approaching a lane without recognizing a vehicle in a blind spot, 0045: The blind spot monitoring system generally includes a sensor part for detecting a nearby vehicle/automobile and a device for displaying a warning notice, 0047: The blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera, 0050]; 
	a vehicle condition detector that detects an operating condition of the own vehicle [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform 
	a warning output unit that generates a warning based on a result of a determination by a warning output determiner to be described hereafter [E.g. 0047: blind spot monitoring device can be classified according to the type of surveillance sensor and the warning display method. Surveillance sensor type blind spot monitoring devices can include a radar, an ultrasonic and/or a camera. The alarm display method includes a method of alarming by sound, a method of visually displaying on a rearview mirror, and a method of displaying by tactile sensation through a seat vibration, 0054: When it is determined by the controller 120 to provide a warning to the user, the warning output unit 130 outputs a warning through various forms of display, vibration, etc.]; 
	an approaching moving object detector that detects an approaching moving object existing within a predetermined range on the rear side of the own vehicle based on outputs of the periphery monitoring camera unit and the sensor unit [E.g. 0055: Regarding the operating conditions of the blind spot monitoring system, for example, a vehicle equipped with a blind spot monitoring system that is running at a constant speed monitors a blind spot and warns the driver with a first warning by lighting a warning light when a car enters into a blind spot. When the driver activates the turn signal and attempts to change the car traveling lane despite the first warning, the system may operate in such a way as to inform the driver of the risk of the collision by providing a secondary warning such as flashing warning light, or warning sound]; and  
	wherein the warning output determiner causes the warning output unit to generate a first warning when the approaching moving object detector detects an approaching moving object, and furthermore, when the vehicle condition detector detects that the own vehicle is attempting to change lane [E.g. 0055: Regarding the operating conditions of the blind spot monitoring 
	Lee fails to expressly disclose a relative speed detector that detects relative speeds of an approaching moving object detected by the approaching moving object detector and the own vehicle, and that the waring output causes a second warning of the warning output unit to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed with respect to which a lane change can be carried out, and causes the second warning of the warning output unit to be restricted when a relative speed detected by the relative speed detector does not exceed the reference relative speed with respect to which a lane change can be carried out.
	However, as shown by Toshiaki, it was well known in the art of vehicles warning to include a relative speed detector that detects relative speeds of an approaching moving object detected by approaching moving object detector and own vehicle, and that the waring output causes a warning of the warning output unit to be generated when a relative speed detected by the relative speed detector exceeds a reference relative speed with respect to which a lane change can be carried out [E.g. 0040, 0061, 0056], and causes the warning of the warning output unit to be restricted when a relative speed detected by the relative speed detector does not exceed the reference relative speed with respect to which a lane change can be carried out [E.g. 0061, 0042-0047].

	Lee in view of Toshiaki fails to expressly disclose that the warning is generated in two stages. 
	However, as shown by Matsuoka, it was well known in the art of vehicles warning to include a warning that is generated in two stages (E.g. Col 1, lines 11-66, Figs. 20 and 21)
	It would have been obvious to one of ordinary skill in the art of vehicles warning before the effective filling date of the claimed invention to modify Lee in view of Toshiaki with the teaching of Matsuoka in order to enable the driver to easily distinguish between different warning conditions and thereby increase the overall driver convenience.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Lee (US 2009/0210157)
	Oba (US 2016/0110618)
	Pawlicki et al. (US Pat. No. 7,038,577)
	Ishida (US 2018/0201192)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689